J-S09001-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    JOANNE F. MAHONSKI,                        :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                v.                             :
                                               :
    CAROLINE ENGEL,                            :
                                               :
                       Appellee                :       No. 939 MDA 2017

                  Appeal from the Order Entered May 17, 2017
               in the Court of Common Pleas of Lycoming County
                        Civil Division at No.: 11-01458
                                    12-01, 292


BEFORE:      GANTMAN, P.J., McLAUGHLIN, J., and PLATT*, J.

JUDGMENT ORDER BY PLATT, J.:                               FILED MAY 22, 2018

       In consolidated appeals, Appellants seek to overturn a 1990 family real

estate transaction chiefly on grounds, first raised only in 2017, that the trial

court lacked subject matter jurisdiction to adjudicate the cases. This Court

has already resolved the underlying issues in a previously published opinion.1

Appellants challenge the order denying their petition to open or vacate, filed


____________________________________________


1 (See Mahonski v. Engel, 145 A.3d 175 (Pa. Super. 2016), appeal denied,
168 A.3d 1277 (Pa. 2017)). The Appellants include Joanne F. Mahonski,
individually and as Executrix of the Estate of Francis J. Mahonski; Bernice
Winder, individually and as Executrix of the Estate of Walter J. Winder; Diane
K Masters, Administratrix of the Estate of Robert C. Mahonski, and Executrix
of the Estate of Eleanor B. Mahonski; Leona A. Klementovich, Individually and
as Administratrix of the Estate of Leo A. Klementovich; and Leo F.
Klementovich.



____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S09001-18


after the denial of their petition for allowance of appeal. The trial court asks

us to quash, and grant counsel fees and costs to Appellee.2 Appellee does as

well.   We grant Appellee’s request for counsel fees and costs, pursuant to

Pa.R.A.P. 2744, and affirm the order of the trial court.

        Appellants raise two issues on appeal:

               1. Whether the judgments entered by the court in case 11-
        01,458 in respect to Count VIII (action to quiet title) and/or the
        ancillary action for declaratory relief are void for lack of subject
        matter jurisdiction, since all necessary parties were not joined in
        the litigation.[?]

              2. Whether the verdict of the jury in case 12-01,292 is void
        because the court improperly delegated to the jury its duty to
        declare the rights of the parties, and/or because the jury’s verdict
        was based in part upon a declaratory judgment of the court which
        was itself entered without subject matter jurisdiction, and/or
        because all necessary parties were not joined[?]

(Appellants’ Brief, at 7).

        Subject matter jurisdiction is a question of law. Our standard of review

is de novo and our scope of review is plenary. See Mazur v. Trinity Area

School Dist., 961 A.2d 96, 101 (Pa. 2008).               The failure to join an

indispensable party to a lawsuit deprives the court of subject matter

jurisdiction. See Orman v. Mortgage I.T., 118 A.3d 403, 406-07 (Pa. Super.

2015).

        However, here, on independent review, we conclude that Appellants

have failed to meet their burden to establish that there was a failure to join


____________________________________________


2   (See Statement in Lieu of Opinion, 10/24/17, at 2).

                                           -2-
J-S09001-18


an indispensable party. See id. Accordingly, we affirm the trial court’s order,

and grant Appellee’s request for counsel fees and costs, for a total of

$4,416.94.

      Order affirmed. Counsel fees and costs to Appellee.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/22/2018




                                     -3-